Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending in this application. 
	Applicant’s election without traverse of the invention of Group I, claims 1-13, in the response filed on 8/16/2022 is acknowledged.  Applicant also elected for examination purposes lysine as the amino acid species and galactase as the enzyme species.  Upon further review a posteriori, the requirement to elect species of the amino acid and enzyme is hereby withdrawn.  
	Claims 14-19 are withdrawn from further consideration as being directed to non-elected subject matter, and claims 1-13 will presently be examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutherford (US 4,383,845).

	Rutherford explicitly discloses a plant growth promoting mixture that comprises four components, (a) a liquid seaweed base mixture, (b) a fish emulsion mixture, (c) liquid humus mixture, and (d) a water soluble nutrient mixture.  See e.g., claims 1-8.  The seaweed base is a rehydrated (with water) commercial product that contains “substantially all of the known elements essential to the growth of plants, as well as providing auxins, hormones and enzymes” (column 3, lines 39-62).  One example of the commercial seaweed product is a dehydrated from Maxicrop corporation (column 3, lines 40-42).  The seaweed Ascophyllum nodosum is disclosed (column 4, lines 34-63).  The fish emulsion mixture contains amino acids (column 5, lines 7-35), which include plurality of amino acids such as casamino acid and soytone (column 7, lines 32-40).  It is noted that casmino acid is a mixture of amino acids that contains all amino acids except tryptophan.1  The water soluble nutrient mixture contains the polyols mannose, mannitol, and xylose, enzymes such as maltase, cellulase, protease, amylase, and lipase, and carbohydrates such as cellulose (column 6, line 34 to column 7, line 9).  Vitamins, pantothenic acid, folic acid, and folinic acid are further added (column 7, lines 11-30). See also claims 1-8.  
	The only claimed ingredient not explicitly disclosed by Rutherford is a betaine.  However, betaines are components of seaweed extracts such as Rutherford’s seaweed base mixture.  See for example Crouch, page 41, presence of betaines in Maxicrop seaweed product.  See also the article by MacKinnon et al., which discloses that extracts of Ascophyllum nodosum and commercial preparations of A. nodosum  contain betaines such as glycine betaine and other betaines (pages 492-494).  See also the article by Battacharyya et al. at pages 41-42.  Please note, this is permissible use of references to show an inherent characteristic of the cited prior art disclosure.  MPEP 2131.01.  
 	Therefore, Rutherford’s growth promoting mixture meets the requirements of instant claims 1-4 and 6-13 and thereby anticipates the claims.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford (US 4,383,845) in view of Encyclopedic Dictionary of Genetics, Genomics and Proteomics, Maxicrop website page (1998), Crouch, MacKinnon et al., Battacharyya et al., Freire et al. (US 2006/0234866), and Silverman et al. (US 2017/0318807).  
Teachings of Rutherford have been discussed above in this Office action, and the discussion there is incorporated herein by reference.  Additionally for the purpose of this ground of rejection, Rutherford further discloses use of the plant growth regulator to increase plant yield as well as to provide a stimulus for plant growth (column 2, lines 45-48).  See experimental results thereof in columns 7-9.    
Encyclopedic Dictionary of Genetics, Genomics and Proteomics is cited to establish that casamino acid is a known substance that contains all amino acids except tryptophan.  
Maxicrop website page (1998) discloses Maxicrop Seaweed Extract as a biostimulant for stress reduction, strong plant development, and plant health, derived from Ascophyllum nodosum.  
Crouch discloses that betaines such as glycinebetaine and other betaines are present in Maxicrop and other seaweed preparations (page 41).  Crouch’s research disclose that seaweed concentrates have been shown to enhance plant growth and yield, wherein multiple ingredients such as carbohydrates such as alginates, mannitol, vitamins, amino acids such as lysine, auxins, cytokinins, and gibberellins are present in commercial seaweed products (pages 1-2, 8-50).  
MacKinnon et al. disclose that extracts of Ascophyllum nodosum and commercial preparations of A. nodosum  contain betaines such as glycine betaine and other betaines (pages 492-494).  
Battacharyya et al. disclose that extracts of seaweed such as Ascophyllum nodosum are known to be used for plant growth promoting effects and for their ameliorating effect on crop tolerance to abiotic stresses such as salinity, temperature, nutrient deficiency and drought (abstract; pages 40-41).  Chemical constituents of seaweed extract include complex polysaccharide, vitamins, phytohormones such as auxins, cytokinins, gibberellins, abscisic acid, mineral nutrients, betaines, amino acids, bioactive secondary metabolites, and phenolic compounds (abstract; pages 41-42). Seaweed extracts have gained wide acceptance as “plant biostimulants” (page 41, left column).  Various plant biostimulant activities are disclosed (pages 42-45).  
Freire et al. (US 2006/0234866) disclose a formulation for increasing a plant’s assimilation of iron comprising an indole compound and one or more biostimulants such as seaweed extracts, methionine, glycine betaine, tryptophan, glycine, cytokines, auxins, gibberellins, abscisic acid, or mixtures thereof (claims 1, 6).  See also all of claims 1-8.  
Silverman et al. (US 2017/0318807) disclose the combination of (S)-abscisic acid and glycine betaine to improve plant growth and stress tolerance (claims 1-20; Examples 1-5).   
Rutherford discloses a four-component mixture that contains, explicitly or inherently, all of the required ingredients of the instant claimed invention except the specific betaines of instant claim 5.  However, betaines are components of seaweed extracts such as Rutherford’s seaweed base mixture, and the cited secondary references establish that it would have been obvious to the ordinary skilled artisan that Rutherford’s final mixture would have contained a betaine such as glycine betaine or to add glycine betaine for its additional properties of enhancing plant assimilation of iron or enhancing growth and stress tolerance.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
For these reasons, all claims must be rejected at this time. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Casamino Acids.  In Encyclopedic Dictionary of Genetics, Genomics and Proteomics, G.P. Redei (Eds.). 2004.  Retrieved from Wiley Online Library: https://doi.org/10.1002/0471684228.egp01785. Please note, this is permissible use of a reference to show an inherent characteristic of the cited prior art disclosure.  MPEP 2131.01.